           Case 1:20-cv-02240-LGS Document 12 Filed 05/05/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LUIGI GIROTTO,                                               :
                                                              :
                                              Plaintiff,      :
                                                              :
                            -against-                         :   20 Civ. 2240 (LGS)
                                                              :
 ANDREAS WV LLC and SAMSON                                    :
 ASSOCIATES LLC,                                              :        ORDER
                                              Defendants. :
 ------------------------------------------------------------ X




LORNA G. SCHOFIELD, District Judge:

         WHEREAS, on April 29, 2020, Plaintiff filed Affidavits of Service stating that

Defendants were served on April 10, 2020 (Dkt. No. 10-11);

         WHEREAS, under Federal Rule of Civil Procedure 12(a)(1)(A)(i), the deadline for

Defendants to answer or otherwise respond to the Complaint was May 1, 2020;

         WHEREAS Defendants failed to file an answer or otherwise respond on ECF by May 1,

2020. It is hereby

        ORDERED that Defendants shall answer or otherwise respond to the Complaint by May

7, 2020. It is further

        ORDERED that, should Defendants fail to answer or otherwise respond by May 7, 2020,

Plaintiff shall file Default Judgment papers by May 28, 2020, in accordance with Individual

Rules’ Attachment A. It is further

        ORDERED that Plaintiff shall email if possible and mail a copy of this Order to

Defendants and file proof of service by May 6, 2020.


Dated: May 5, 2020
       New York, New York
